DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Naoko Ohashi on 11/18/2021.
The application has been amended as follows: 
1. (Currently Amended) A tire comprising a tread portion provided with a plurality of circumferential main grooves so as to be axially divided into a plurality of land portions,
wherein
the plurality of circumferential main grooves include two shoulder main grooves,
the plurality of land portions include two shoulder land portions defined as extending axially outwardly from the respective shoulder main grooves,

first circumferential segments extending in the tire circumferential direction,
second circumferential segments extending in the tire circumferential direction and positioned on the axially inside of the first circumferential segments,
first oblique segments inclined with respect to the tire circumferential direction toward one side in the tire axial direction and connecting the first circumferential segments with the
second circumferential segments, and
second oblique segments inclined with respect to the tire circumferential direction toward the other side in the tire axial direction and connecting the first circumferential segments and the second circumferential segments,
each of the shoulder land portions is provided with shoulder axial grooves extending axially outwardly from the adjacent shoulder main groove beyond a tread edge, and
the shoulder axial grooves are respectively connected to oblique segments of one group selected from a group of the first oblique segments and a group of the second oblique segments, so that composite shoulder axial grooves are respectively formed by the shoulder axial grooves and the oblique segments of the selected one group, wherein one edge of each shoulder axial groove extends axially outwardly from a middle portion of an axially outer edge of one of the first circumferential segments, and the other edge of said each shoulder axial groove extends axially outwardly from an axially outer end of an axially outer edge of one oblique segment of the oblique segments of the selected one group so that the other edge and the axially outer edge of the one oblique segment constitute a side wall of the composite shoulder axial groove where the side wall extends continuously from said one oblique segment to said each shoulder axial groove, wherein
each of the composite shoulder axial grooves extends axially outwardly from an axially inner end to an axially outer end of a respective composite shoulder axial groove while gradually a width of the respective composite shoulder axial groove, wherein
the plurality of circumferential main grooves include a crown main groove disposed axially inside the shoulder main grooves,
the plurality of land portions include two middle land portions each defined between one of the shoulder main grooves and the crown main groove,
each of the middle land portions is provided with middle axial grooves extending from the shoulder main groove to the crown main groove, and
the middle axial grooves are respectively connected to oblique segments of the other group selected from the group of the first oblique segments and the group of the second oblique segments of the shoulder main groove, so that composite middle axial grooves are respectively formed by the middle axial grooves and the oblique segments of the other group of the shoulder main groove, wherein one edge of each middle axial groove extends axially inwardly from a middle portion of an axially inner edge of one of the second circumferential segments, and the other edge of said each middle axial groove extends axially inwardly from an axially inner end of an axially inner edge of one of the oblique segments of the other group so that the other edge of said each middle axial groove and the axially inner edge of the one of the oblique segments of the other group constitute a side wall of the composite middle axial groove, where the side wall extends continuously from said one of the oblique segments of the other group to said each middle axial groove,
wherein
each of the composite middle axial grooves groove width of the respective composite middle axial groove.


2. (Canceled)	



4. (Currently Amended) The tire according to claim 1, wherein
the crown main groove is provided on each side of the tire equator, and the crown main groove is a zigzag groove in a trapezoidal wave form comprising
first circumferential segments extending in the tire circumferential direction,
second circumferential segments extending in the tire circumferential direction and positioned on the axially inside of the first circumferential segments,
first oblique segments inclined with respect to the tire circumferential direction toward one side in the tire axial direction and connecting the first circumferential segments with the second circumferential segments, and
second oblique segments inclined with respect to the tire circumferential direction toward the other side in the tire axial direction and connecting the first circumferential segments with the second circumferential segments, and 
the middle axial grooves are connected to the second circumferential segments of the crown mam groove.

5. (Canceled)	

6. (Original) The tire according to claim 4, wherein

one end positioned at a junction position between one of the first circumferential segments and the first oblique segment or alternatively the second oblique segment of the shoulder main groove, and
the other end positioned at a junction position between one of the first circumferential segments and the first oblique segment or alternatively the second oblique segment of the crown main groove.

7. (Original) The tire according to claim 1, wherein
an amplitude Wf of zigzag of each of the shoulder main grooves is in a range from 0.40 to 0.80 times its groove width We.

8. (Original) The tire according to claim 1, wherein
the groove width WSh of each of the composite shoulder axial grooves at its axially inner end is in a range from 0.50 to 0.75 times the groove width WSg thereof at its axially outer end.

9. (Currently Amended) The tire according to claim 1, wherein
the groove width WCj of each of the composite middle axial grooves at its axially inner end is in a range from 0.40 to 0.75 times the groove width WCi thereof at its axially outer end.

10. (Original) The tire according to claim 1, wherein


11. (Original) The tire according to claim 1, wherein
each of the shoulder land portions is provided with shoulder sipes extending axially outwardly from the shoulder main groove beyond the tread edge, and
sub axial grooves extending axially outwardly from axially outer ends of the respective shoulder sipes have a groove width increasing toward the axially outer side of the tire.

12. (Original) The tire according to claim 11, wherein
the groove width Wk of each of the sub axial grooves at its axially outer end is in a range from 1.2 to 5.0 times the groove width Wl thereof at its axially inner end.

13. (Currently Amended) The tire according to claim 4, wherein
each of the middle land portions is provided with middle sipes each extending across the entire width of the middle land portion, and having
one end positioned at a junction position between one of the [[1st]]first circumferential segments and one of the oblique segments of the
first circumferential segments and one of the [[1st]]first oblique segments of the crown main groove.

14. (Original) The tire according to claim 13, wherein
the middle sipes are inclined with respect to the tire axial direction to one direction opposite to the middle axial grooves.

15. (Original) The tire according to claim 14, wherein
each of the shoulder land portions is provided with shoulder sipes extending axially outwardly from the shoulder main groove beyond the tread edge, and
the shoulder sipes and the shoulder axial grooves are inclined with respect to the tire axial direction to the same direction as the middle sipes.

16. (New) The tire according to claim 1, wherein
said side wall of the composite shoulder axial groove extends continuously from the axially inner end to the axially outer end while curving toward the other side wall of the composite shoulder axial groove.

17. (Currently Amended) The tire according to claim 1, wherein
said side wall of the composite middle axial groove extends continuously from the axially outer end to the axially inner end of the composite middle 

Allowable Subject Matter
Claims 1, 4, and 6-17 are allowed. The following is an examiner’s statement of reasons for allowance: While Nakajima (US 4,412,576) discloses a pneumatic tire having a tread pattern T, the tread pattern to include the claimed structure of a plurality of land portions; a plurality of circumferential grooves to include zigzag grooves in a trapezoidal wave form as shoulder main grooves; first and second circumferential segments; first and second oblique segments; and shoulder axial grooves which connect to the first and second oblique segments; and Tamugi (JP 2012-218652 A – of record) discloses a tire with a tread pattern, the pattern to include shoulder lateral grooves; where the shoulder lateral grooves are configured to have a groove width that gradually increases toward the outer side in the tire axial direction of the tread pattern; neither Nakajima, or Tamugi taken singularly or in combination teach or reasonably suggest forming a tire with the aforementioned structure and further having:
The plurality of circumferential main grooves include a crown main groove disposed axially inside the shoulder main grooves; the plurality of land portions include two middle land portions each defined between one of the shoulder main grooves and the crown main groove; where each of the middle land portions is provided with middle axial grooves extending from 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEDRICK WILLIAMS whose telephone number is (571) 272-9776.  The examiner can normally be reached on Monday - Friday 8:00AM--5:00 pm Alternate Friday EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Katelyn Smith can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated 

/CEDRICK S WILLIAMS/Examiner, Art Unit 1749